03/10/2020
                                                        *,11 ii*st    *.

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0269


                                        DA 19-0269


STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                                  ORDER

KENNETH LEROY WHITLOW,
                                                                     FILED
                                                                     MAR 1 0 2020
              Defendant and Appellant.
                                                            Bovven G ree n wood
                                                          Clerk of Suprerne Court
                                                             State of Montana

      This Court granted Appellant a motion for extension of time until December 23,
2019, to file the opening brief in this matter. Nothing further was filed, and the brief
became overdue. On January 3,2020,the Court ordered Appellant to file his opening brief
within thirty days or the case would be dismissed. Nothing further has been filed. It has
also come to the Court's attention that Appellant died on February 14, 2020, rendering the
issues in this appeal moot.
      THEREFORE,
      IT IS ORDERED that this case is DISMISSED WITH PREJUDICE.
      The Clerk is directed to provide copies of this Order to all counsel of record.

                    41=,
       DATED this )b day of March, 2020.




                                                                     Chief Justice
    Justices




2